Citation Nr: 0611349	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge under 
other than honorable conditions is a bar to eligibility for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1985 to 
December 1986.  The appellant was discharged for misconduct 
under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 administrative 
decision of the VA Regional Office (RO) in Portland, Oregon, 
which found that the appellant's character of discharge was 
dishonorable and was a bar to eligibility for VA benefits.

In January 2006, the RO received the appellant's 1997 to 2006 
treatment records from the San Francisco VA medical center 
(VAMC).  There is no indication that the RO considered these 
records as related to the appellant's mental state at the 
time that he was discharged from service.  This matter is 
brought to the attention of the Travel Board judge for any 
available remedy at the time of the appellant's hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

In his substantive appeal, the appellant requested a Travel 
Board hearing; however, the appellant did not appear at a 
hearing scheduled on February 7, 2006.  In a letter received 
on February 16, 2006, the appellant indicated that he did not 
receive notice of the scheduled hearing because he had moved.  
The appellant requested another Travel Board hearing.  The 
request for a rehearing was received within 15 days of the 
original hearing date and identified a good cause why a 
timely request for postponement was not made.  See 38 C.F.R. 
§ 20.702(d).

Therefore, this matter is remanded for the following action:

Schedule a Travel Board hearing to afford 
the appellant an opportunity to testify.  
Notify the appellant at his new address of 
the date and time of the new hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




